IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-67,177-01


EX PARTE JOHN MANUEL QUINTANILLA, JR.





ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 03-3-20,037-D-1 IN THE 377TH JUDICIAL
DISTRICT COURT OF VICTORIA COUNTY


Per curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	A jury convicted applicant of the offense of capital murder.  The jury also answered
the special issues submitted pursuant to Article 37.071 of the Texas Code of Criminal
Procedure in favor of the State.  The trial court, accordingly, set punishment at death on
December 3, 2004.  This Court affirmed applicant's conviction and sentence on direct appeal. 
Quintanilla v. State, No. AP-75,061 (Tex. Crim. App. delivered June 27, 2007) (not
designated for publication).
	In this writ application, applicant presents seven allegations in which he challenges
the validity of his conviction and the resulting sentence.  A hearing was held, and the trial
court entered findings of fact and conclusions of law recommending that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant,
and based upon our own review of the record, relief is denied.  We further agree with the trial
court's findings and conclusions regarding applicant's ineffective assistance of counsel
allegation, claim number seven, and adopt these findings and conclusions as our own.
	IT IS SO ORDERED THIS THE 4th  DAY OF JUNE, 2008.

Do Not Publish